                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BILLIE JO COSSEY                                                                       PLAINTIFF

v.                                Case No. 3:19-cv-00069-KGB

CRAIGHEAD COUNTY JAIL, et al.                                                      DEFENDANTS

                                             ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 18).          In her Proposed Findings and

Recommendation, Judge Harris recommends that plaintiff Billie Jo Cossey’s complaint be

dismissed without prejudice for failure to comply with the court’s orders and for failure to

prosecute this action. No objections have been filed, and the deadline for filing objections has

since passed. After careful consideration, the Court finds no reason to alter or reject Judge Harris’

recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendation in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 18). The Court dismisses without

prejudice Mr. Cossey’s complaint.

       It is so ordered this 27th day of January, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
